553 So. 2d 312 (1989)
Michael Clay ALEXANDER, Appellant,
v.
STATE of Florida, Appellee.
No. 89-1940.
District Court of Appeal of Florida, First District.
December 1, 1989.
Michael Clay Alexander pro se.
No appearance for the State.
PER CURIAM.
Appellant has filed an untimely appeal from the trial court's denial of his Motion for Sentence Modification. In this motion, appellant seeks a reduction of a legal sentence. It is well settled that a trial judge's discretionary ruling on whether to modify or reduce a legal sentence is not appealable. Davenport v. State, 414 So. 2d 640 (Fla. 1st DCA 1982); Marsh v. State, 497 So. 2d 954 (Fla. 1st DCA 1986); Hallman v. State, 371 So. 2d 482, 484 (Fla. 1979), affirming 343 So. 2d 912 (Fla. 2d DCA 1977); Parker v. State, 214 So. 2d 632 (Fla. 2d DCA 1968); Fla.R.Crim.P. 3.800(b); § 924.06, Fla. Stat. (1987). Accordingly, this appeal is DISMISSED.
SHIVERS, C.J., and ERVIN and NIMMONS, JJ., concur.